DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	This communication is in response to the amendment filed on 01/21/2022. The Examiner has acknowledged the amended Claims 1, 2, 9, 10, 17 and 18. Claims 3, 11 and 19 have been cancelled and new Claims 21-23 have been added. Claims 1-2, 4-10, 12-18 and 20-23 are pending.

Response to Arguments
3.	Applicant's Arguments (Remarks) filed 01/21/2022 have been fully considered. 

4.	Claims 3, 11 and 19 have been cancelled and the rejection of claims 1, 4-9, 12-17 and 20 under 35 U.S.C. § 103 have been withdrawn in view of applicant’s amendment and the updated search.

Reasons for Allowance
5.    	Claims 1-2, 4-10, 12-18 and 20-23 are allowed. 

6.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Wang (US 2011/0154019 A1, hereinafter “Wang”), discloses a security transparent proxy is an intermediary between two end devices (Wang: [Abstract]), endpoint 101 and intermediary transparent proxy 102 is a first secure connection 105 encrypted 
Another prior art of record, Wing et al. (US 2017/0223054 A1, hereinafter “Wing”), discloses proxy device intercepts a client transport layer security message including a server name indicator from a client device…, first client transport layer security message is addressed to a server (Wing: [Abstract]), intercepts a first client transport layer security message including a server name indicator sent by a client (Wing: ¶ [0073]), generates a second client transport layer security message including the server name indicator from the first client transport layer security message (Wing: ¶ [0074]), TLS proxy 111 may decrypt the communication from the client device 110, inspect the decrypted data, and re-encrypt the data after inspection (Wing: ¶ [0027]), and communication may be private under the cryptographic or encryption technique specified by the initial ClientHello message and/or ServerHello message (Wing: ¶ [0050]).
However, Wang and Wing individually and/or in combination fail to disclose all the limitations recited in the independent claims and the combination of features recited thereon. The cited references fail to disclose at least the following limitations and the combination of features thereon in the recited context:
sending, to a domain name server, a request for second key information associated with the second device; and
 re-encrypting, after the sending the request for the second key information, the hostname using the second key information.
Therefore, with respect to independent Claims 1, 9 and 17, the prior art of record does not disclose at least the above limitations and the combination of features recited in the independent claims.

7.     Based on the updated search, applicant’s amendment, and the reasons described above, the prior art of record does not disclose, with respect to Claim(s) 1, 9 and 17, the features corresponding to those of Claim(s) 1, 9 and 17 in the respective context(s). Therefore, the independent Claim(s) 1, 9 and 17 are allowed.

8.     Dependent claims are allowed in view of their respective dependence from independent Claim(s) 1, 9 and 17. 

9.    Allowed claims are renumbered to 1-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/Jeremy S Duffield/Primary Examiner, Art Unit 2498